DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2. 	Claims 1-3, 8-12, 16, and 20 are presented for examination. Claims 4-7, 13-15, and 17-19 are cancelled.	

EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner's amendment was given in a telephone interview with Steve Hanke  (Reg. No. 58,076) on 03/08/2022. 
The application has been amended as follows:
Please amend the claims 1, 10, 16, and 20 as follows:
Listing of Claims:

1. (Currently Amended)	An error correction code (ECC) apparatus, comprising:
a first data swizzler configured to swap bits among a plurality of data units to form a plurality of swizzled data units, wherein the swapping of bits includes exchanging bits between different data units at a same bit position;

an ECC swizzler configured to swap bits among the plurality of error correction bits to form a plurality of swizzled error correction bits thereby forming a plurality of swizzled codewords, wherein each swizzled codeword includes one of the plurality of data units and at least one swizzled error correction bit of the plurality of swizzled error correction bits;
a first dynamic random access memory (DRAM) area for storing the plurality of data units of the plurality of swizzled codewords;
an at least second DRAM area for storing the plurality of swizzled error correction bits of the plurality of swizzled codewords;
a second data swizzler configured to swizzle the plurality of data units of the plurality of swizzled codewords, wherein the plurality of data units are retrieved from the first DRAM area;
an ECC deswizzler configured to deswizzle the plurality of swizzled error correction bits of the plurality of swizzled codewords to generate a plurality of deswizzled error correction bits; and
an ECC checker configured to check for, from an employment of the plurality of the swizzled data units from the second data swizzler and the plurality of deswizzled error correction bits from the ECC deswizzler, a single bit error condition, and/or detect a single bit error condition or double bit error condition.
2. (Original)	The ECC apparatus of Claim 1, wherein the ECC swizzler is configured to swizzle the plurality of error correction bits as a (base+9)%32 pattern.

4.-7. (Canceled)
8. (Original)	The ECC apparatus of Claim 1, wherein the plurality of swizzled codewords are four swizzled codewords.
9. (Previously Presented)	The ECC apparatus of Claim 1, wherein the error code correction is a single error correction double error detection (SECDED) error code correction.
10. (Currently Amended)	A memory controller that employs an error correction code (ECC), comprising:
a data swizzler configured to generate a plurality of swizzled data units from a plurality of data units;
an ECC generator configured to generate a plurality of error correction bits from the plurality of data units; 
an ECC swizzler configured to generate a plurality of swizzled error correction bits from the plurality of error correction bits by swapping bits among the plurality of error correction bits, wherein the swapping of bits includes exchanging bits between different error correction bits at a same position thereby forming a plurality of swizzled codewords, wherein each swizzled codeword includes one of the plurality of swizzled data units and at least one swizzled error correction bit of the plurality of swizzled error correction bits;
a data deswizzler configured to deswizzle the plurality of swizzled data units stored in at least a first dynamic random access memory (DRAM) area to generate a plurality of deswizzled data units;
an ECC deswizzler configured to deswizzle the plurality of swizzled error correction bits stored in at least a second DRAM area to generate a plurality of deswizzled error correction bits; and
an ECC checker configured to correct a single bit error condition and/or detect a double bit error condition, employing both the plurality of deswizzled data units and the plurality of deswizzled error correction bits, when either of these error conditions are present.
11. (Original)	The memory controller of Claim 10, wherein the ECC swizzler is configured to swizzle the plurality of error correction bits as a (base+9)%32 pattern.
12. (Original)	The memory controller of Claim 10 wherein the data swizzler is configured to swizzle the plurality of data units as a (base+65)%256 pattern.
13.-15. (Canceled)
16. (Currently Amended)	A method, comprising:
swizzling a plurality of data units to generate a plurality of swizzled data units;
performing error correction coding on the swizzled data units to create a plurality of error correction bits;
swapping the bits among the plurality of error correction bits to generate a plurality of swizzled error correction bits, wherein the swapping of bits includes exchanging bits between different error correction bits at a same bit position;
storing the plurality of data units and the plurality of swizzled error correction bits, wherein the storing creates a plurality of swizzled codewords;
deswizzling the plurality of swizzled error correction bits of the plurality of swizzled codewords to generate a plurality of deswizzled error correction bits, wherein the plurality of swizzled error correction bits was stored in and retrieved from a dynamic random access memory (DRAM);
swizzling the plurality of data units of the plurality of swizzled codewords to generate a plurality of swizzled data units, wherein the plurality of data units was stored in and retrieved from the DRAM; and
performing error correction and/or error detection on the plurality of swizzled data units and the plurality of deswizzled ECC bits.
17.-19. (Canceled)
20. (Currently Amended)	The method of Claim [[19]] 16, further comprising deswizzling the swizzled data units to generate a plurality of deswizzled data units and conveying the plurality of deswizzled data units in response to a read request of a memory.


Allowable Subject Matter
5.	Claims 1-3, 8-12, 16, and 20 are allowed. The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 1:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of "an ECC swizzler configured to swap bits among the plurality of error correction bits to form a plurality of swizzled error correction bits thereby forming a plurality of swizzled codewords, wherein each swizzled codeword includes one of the plurality of data units and at least one swizzled error correction bit of the plurality of swizzled error correction bits; a first dynamic random access memory (DRAM) area for storing the plurality of data units of the plurality of swizzled codewords; an at least second DRAM area for storing the plurality of swizzled error correction bits of the plurality of swizzled codewords; a second data swizzler configured to swizzle the plurality of data units of the plurality of swizzled codewords, wherein the plurality of data units are retrieved from the first DRAM area; an ECC deswizzler configured to deswizzle the plurality of swizzled error correction bits of the plurality of swizzled codewords to generate a plurality of deswizzled error correction bits; and an ECC checker configured to check for, from an employment of the plurality of the swizzled data units from the second data swizzler and the plurality of deswizzled error correction bits from the ECC deswizzler, a single bit error condition, and/or detect a single bit error condition or double bit error condition."Consequently, claim 1 is allowed over the prior arts.
In regards to independent claim 10:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of "an ECC swizzler configured to generate a plurality of swizzled error correction bits from the plurality of error correction bits by swapping bits among the plurality of error correction bits, wherein the swapping of bits includes exchanging bits between different error correction bits at a same position thereby forming a plurality of swizzled codewords, wherein each swizzled codeword includes one of the plurality of swizzled data units and at least one swizzled error correction bit of the plurality of swizzled error correction bits; a data deswizzler configured to deswizzle the plurality of swizzled data units stored in at least a first dynamic random access memory (DRAM) area to generate a plurality of deswizzled data units; an ECC deswizzler configured to deswizzle the plurality of swizzled error correction bits stored in at least a second DRAM area to generate a plurality of deswizzled error correction bits; and an ECC checker configured to correct a single bit error condition and/or detect a double bit error condition, employing both the plurality of deswizzled data units and the plurality of deswizzled error correction bits, when either of these error conditions are present." Consequently, claim 10 is allowed over the prior arts.
In regards to independent claim 16:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of "swapping the bits among the plurality of error correction bits to generate a plurality of swizzled error correction bits, wherein the swapping of bits includes exchanging bits between different error correction bits at a same bit position;." Consequently, claim 16 is allowed over the prior arts.
Dependent claims 2-3, 8, and 9, 11, 12, and 20 depend from allowable independent claims and inherently include limitations therein and therefore are allowed as well.		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 7:30 AM - 5:00 PM EST, also please fax interview request to (571) 273- 2069.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112